 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDlanguage.A more reasonable construction would require than an unlawfulobject be so demonstrated and connected with demands made by the Unionduring picketing as to provide an acceptable basis for the conclusion that suchactivitieswere, in fact, designed to accomplish the proscribed purpose.Thiscourt can find no evidence of demands,unlawful or otherwise,which can befairly identified with the picketing which gives rise to this action.A findingthat "reasonable cause" for belief that such purpose is present must thereforbe a conclusion predicated upon conjecture,speculation and distrust of thatquality of honesty which should be presumed to exist in union organizations tothe same extent that it is presumed to exist in the individuals who compose it.This court can reach no such conclusion.Concluding,10 I find no evidence that the picketing of the Respondent Union hereinwas in violation of Section 8(b) (7) (B)of the Act.Upon the basis of the above findings of fact and upon the stipulated record inthis case,I make the following:CONCLUSIONS OF LAW1.Respondent Union is a labor organization within the meaning of Section 2(5)of the Act.2.Oakland G.R. Kinney is an employer within the meaning of Section 2(2) ofthe Act.3.Respondent has not engaged in any unfair labor practiceswithinthe meaningof Section 8(b) (7) (B)of the Act.RECOMMENDATIONSIt isherebyrecommended that the complaint herein be dismissedin its entirety.laAlthough the constitutional issue has not been raised before me I believe that aneffort to ban peaceful,truthful,informational picketing,even within the 12-month periodfollowing an election,would be in direct conflict with so much ofThornhill vAlabama,310 U S. 88,as has survived the ravishment of subsequent decisions(See, however,Osboney v Empire Storage&IceCo , 336 U.S. 490,International Brotherhood of Teamsters,etc., Local309v.Hanke,339 U S.470;Local Union No 10,United Association of Journey-men Plumbers,etcv.Graham,345 U.S. 192;International Brotherhood of Teamsters,at al. v. Vogt,Inc.,354 U.S 284.)Latex Industries,IncorporatedandMayme Hess.CaseNo.8-CA-2484-2.March 19, 196DECISION AND ORDEROn December 29, 1961, Trial Examiner William J. Brown issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had discharged Mayme Hess in violation of Section8(a) (1) and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.He found further that the Respondent did not violateSection 8 (a) (3) in such discharge.Thereafter, the Respondent filedexceptions to the Intermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-136 NLRB No. 35. LATEX INDUSTRIES, INCORPORATED347ings are hereby affirmed.The Board has considered the IntermediateReport, the Respondent's exceptions and brief, and the entire recordin this case, and finds merit in the Respondent's exceptions.Accord-ingly, the Board adopts the findings of the Trial Examiner only tothe extent that they are consistent with the decision herein.'The only allegation in the complaint pertains to the discharge ofMayme Hess. The Trial Examiner found no violation of Section8 (a) (3) on the ground that the evidence did not establish knowledgeby the Respondent that Hess had engaged in activities on behalf ofthe Union, with which we agree.We do not agree, however, with hisfinding that the discharge was violative of Section 8(a) (1) for thereasons set forth below.Following the issuance, in February 1961, of an Intermediate Re-port in an earlier proceeding finding that the Respondent had violatedSection 8 (a) (1) of the Act by its discharge of Hess and certain otheremployees because of their concerted activity in the presentation ofgrievances,2 the Respondent reinstated Hess on or about April 5,1961.She was discharged again a few months later. The Respondentmaintains that the second discharge of Hess was because of her poorwork performance.While the Trial Examiner found that there wereserious deficiencies in her work, he concluded that the real cause ofher second discharge was the concerted activity in which she partici-pated prior to her first discharge.Hess had been reinstated in April 1961 to her former position ascatheter dipper.Prior to her first discharge, Hess was, as concededby the Respondent, a highly competent dipper.Following her rein-statement, however, there were many flaws in her work, which theTrial Examiner attributed to her nervousness after being dischargedand reinstated.In any event, on May 9, about a month after herreinstatement, she was suspended for 3 days because of the amount ofscrap she was producing.Another dipper, Gloria Laing, who was notone of the original dischargees, was suspended for the same offense atthis time.These suspensions, which are not alleged to be discrimina-tory, were in accord with the Respondent's rules. If an employee'sproduction shows scrap in excess of 10 percent at the first inspection,and in excess of 5 percent at the final inspection, the rules provide thatthis is excessive scrap, which is listed as one of several "major offenses"subjecting the employee to a 3-day suspension; two major offenses areconsidered an "intolerable offense" subjecting the employee todismissal.IIn the absence of exceptions thereto, the Trial Examiner's recommendation that thecomplaint be dismissed insofar as it alleged that the discharge of Mayme Hess was violativeof Section 8(a) (3) is adoptedpro forma2 Latex Industries, Incorporated,132 NLRB 1. The Board in July 1961 affirmed the find-ings in that case that Hess and the others were discharged in violation of the Act. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter the 3-day suspension, the Respondent became aware not onlythat Hess was still producing scrap, but also that her scrap includedsome catheters with a defect described as a "split funnel." In a cath-eter, such a defect is extremely dangerous as it may cause death if used.The testimony of Grable, the Respondent's production manager, ofEllis,who was in charge of personnel and quality control, and ofGloria Laing and one other employee who worked as a catheter dipper,indicates that if the Respondent's printed procedures posted near thedippers' work stations are followed, no split funnels will be produced.The Respondent maintains that Hess was warned on occasions priorto her second discharge about her production of split funnels.Hessdenied that she was warned about this matter, but admitted that shedid produce some split funnels, and that Grable had talked to her aboutsplit funnels on June 5, 1961.Grable testified that on June 8, the final inspector pointed out to himthe unusual situation that she was getting catheters with split funnelswhich had been passed by the first inspector, Ellen Buehler.An ex-amination at Buehler's station turned up trays containing more ofthese defective catheters which Hess had produced and Buehler hadpassed.'Later the same day, Grable and Ellis called Hess into theoffice, told her she was being discharged for producing too much scrap,showed her a number of these defective catheters, and remarked thatthey should not have been passed. The discharge slip given to Hessstated as the reason for discharge "This is your second violation of aMajor offense (Rule No. 3) which constitutes [sic] an intolerableoffense & dismissal, as of June 8, 1961."According to the Respondent'srules, the offense charged was "Failure to perform work as directed."As Hess had been suspended in May for producing excessive scrap,this constituted, as charged, her second major offense, which, underthe rules, subjected her to dismissal.The Trial Examiner considered it significant that Grable and Ellisapparently did not expressly tell Hess that she was being dischargedfor split funnels, but referred instead to her high scrap production.A catheter with a split funnel, however, is scrap, and is treated assuch in the Respondent's records.The Respondent maintains further-more, that split funnel catheters result only when there is a failureto follow the prescribed procedures, and that the fact that Hess wasproducing a number of catheters with this defect showed that shewas failing to perform her work as directed, as indicated on her dis-charge slip.Moreover, at the time of Hess' discharge, Grable andEllis confronted her with some split funnel catheters, which she had,in fact, produced and which had been passed by Buehler, and remarked9Buehler, one of the original dischargees who had been reinstated, was discharged againon June 9, 1961, the day after Hess was discharged, for passing defective catheters andfalsifying production recordsA charge filed regarding this discharge (Case No. 8-CA-2484-1)was dismissedby the General Counsel. LATEX INDUSTRIES, INCORPORATED349that they should not have been passed.We are satisfied, on all theevidence, that, contrary to the Trial Examiner, there was no real dis-crepancy between the reason for discharge given to Hess verbally andthe reason indicated on her discharge slip.The Trial Examiner found that the Respondent did not know atthe time of Hess' discharge that the split-funnel catheters discoveredthat day, with which Grable and Ellis had confronted her, were"traceable to Hess."The record, however, indicates that there wereat least two methods to identify the dipper responsible for a par-ticular catheter.The only method discussed by the Trial Examinerinvolved the markings stamped on each catheter which, when checkedagainst the daily production records, identify the dipper. In addition,however, the catheters, while still on the trays going through inspec-tion and testing procedures, are accompanied by work sheets whichcontain the name of the dipper.At least some of the catheters in thepossession of Grable and Ellis at the time Hess was discharged hadbeen obtained by them from these trays.The Trial Examiner found that Hess had produced a great manysplit funnel catheters, and that this was "a good reason for discharge,"but concluded that the Respondent "was unaware of it and did not relyon it."We are satisfied from the evidence, outlined above, that theRespondent was aware that Hess had produced a number of splitfunnels and did rely on it in discharging her. In accord with hisfinding that Hess had been discriminatorily discharged a second timebecause of her concerted activity prior to the first discharge, the TrialExaminer recommended that the Board order the Respondent to rein-state her to a substantially equivalent position.He recommendedfurther, however, that, in view of her "substantial" production ofdefective catheters, "sound policy precludes compulsory reinstate-ment" to her job as a dipper because Hess' "admitted nervousnessunder Respondent's hostility can only mean a serious threat not onlyto Respondent's production but to public safety."We agree that herproduction of split funnels is a serious matter, but we find no evidencethat this faulty production was caused either by her nervousness orby the Respondent's hostility.Under all the circumstances of this case, therefore, including par-ticularly the Respondent's awareness of Hess' scrap production recordsince her reinstatement; its discovery that she was producing, in ad-dition to substantial amounts of other types of scrap, catheters withsplit funnels; the serious nature of this defect; the Respondent's con-viction that production of split funnels could result only from failureto follow established procedures; the absence of knowledge by theRespondent of Hess' union organizing activity; the fact that Hess wasdischarged for her second major offense, and that the discharge, aftertwo major offenses, was consistent with the Respondent's rules; and 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe remoteness from the second discharge of Hess' concerted activityprior to the first discharge; we are not convinced that the GeneralCounsel has established by a preponderance of the evidence that Hesswas discriminatorily discharged on June 8, 1961.We shall thereforedismiss the complaint.[The Board dismissed the complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding under Section 10(b) of the National Labor Relations Act, asamended, hereinafter called the Act, was heard before William J. Brown, the dulydesignated Trial Examiner, at Medina, Ohio, on September 11 and 12, 1961.Thecomplaint alleges that on or about June 8, 1961, Respondent discharged and there-after refused to reinstate the Charging Party, Mayme Hess, because she had, orRespondent believed that she had, joined or assisted the International Associationof Machinists, hereinafter called the Union, and/or because she engaged in concertedactivities for the purpose of collective bargaining and other mutual aid and pro-tection.This is allegedly an unfair labor practice within the meaning of Section8(a)(3) and (1) of the Act. Respondent's answer admits the jurisdictional allega-tions of the complaint and the discharge and refusal to reinstate Mayme Hess; itdenies the commission of the unfair labor practices alleged.At the hearing allpartieswere afforded full opportunity to present evidence and argument on theissues.Subsequent to the hearing briefs were received from the General Counseland the Respondent which have been fully considered.Upon the entire record in this case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTIt appears from the pleadings and I find that Respondent is an Ohio corporationmaintaining its principal offices and place of business at Chippewa Lake, Ohio, whereit is engaged in the manufacture, sale, and distribution of surgical catheters andrelated products. In the course and conduct of its business operations at ChippewaLake, Respondent annually sells and ships finished products valued in excess of$50,000 in interstate commerce to and through States of the United States other thanOhio.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act and assertion of the Board's jurisdiction is warranted.H. THE LABOR ORGANIZATIONINVOLVEDThe complaint alleges and the answer of Respondent admits that the Union is alabor organization within the meaning of Section 2(5) of theAct.At theoutset ofthe hearing Respondent moved to amend its answer in this regard on the groundthat only by amendment could Respondent raise the question as to whether or nottheUnion was actively functioning as a labor organization among employees ofRespondent.Respondent'smotion was denied.'I findthat the Union is a labororganization within the meaning of Section2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. Respondent's operations and summary of eventsRespondent's principal product is a surgical catheter.The process of manu-facturing the catheter entails the use of employees in processes known as dipping,trimming, and at least two stages of inspection.Mayme Hess, the Charging Party,was a dipper and in the period immediately prior to her discharge on June 8, workedin the dipping room together with Gloria Laing.The dipping process appears tobe one calling for considerable speed and dexterity in handling the product. Strictadherence to Respondent's standard operating procedure posted at or near the1 Respondent was not precluded from presenting evidence tending to indicate that ithad no knowledge of union organizing among its employees. LATEX INDUSTRIES, INCORPORATED351dippers' work stations is necessary for satisfactory production.The dippers eachproduce more than 400 catheters per day. Scrap in excess of 10 percent at the firstinspection and in excess of 5 percent at the final inspection is considered excessivescrap.Initially hired in 1957, Mayme Hess became one of the more experienceddippers and in fact was used to train others in the process.Nelson Ellis, Respond-ent's personnel and quality control manager, conceded that she had the capacityfor becoming one of the most valuable dippers of Respondent.In October 1960, Mayme Hess together with a number of other employees partici-pated in a group presentation of grievances at which Hess was one of the more activeparticipants.She was discharged on October 28, 1960.Thereafter the Boardfound that this discharge was an unfair labor practice and Respondent was orderedto offer Mayme Hess and others immediate and full reinstatement with backpay.Latex Industries, Incorporated,132 NLRB 1. Respondent is contesting the Board'sdecision in the United States Court of Appeals.Mayne Hess was offered reinstate-ment on or about March 5, 1961, and was reinstated to her position as dipper 2 on orabout April 5, 1961. Shortly after she returned to work, on or about May 7 or 8,she commenced organizational activities among employees of Respondent on behalfof the Union and solicited all but one of the production workers.The General Counsel contends that Respondent became aware of Mayme Hess'organizational activities by virtue of overhearing her solicitations in the restroomover Respondent's plant communications system and discharged her on June 8because of those activities.Respondent on the other hand asserts that it had noknowledge of any activities on behalf of the Union on the part of Mayme Hess andthatMayme Hess was in fact discharged for producinga largequantity of seriouslydefective catheters.B. The allegedviolationof Section 8(a) (3)The General Counsel introduced evidence which is uncontradicted and plainlyestablishes that inMay 1961 Mayme Hess engaged in organizational activities onbehalf of the Union.These were carried on initially in and from her home andoccasionally thereafter on Respondent's premises.The only evidence tending toindicate that Respondent was aware of these activities on behalf of the Union isthe testimony of Mayme Hess, completely uncorroborated, that on the occasionof her rehire interview on March 5 (when she was, incidentally, accompanied byemployees Ellen Buehler and Ruth Rozell, the latter two also being interviewedfor rehire as an aftermath of the earlier proceedings) she noticed a "piped music"system installed throughout the whole building.She testified that on the day inquestion while in Ellis' office she heard, over the communication system, voices fromthe dipping room and the sound of the timeclocks when they went off. If credited,itcould be inferred from this testimony that Respondent's officials overheard hersubsequent union solicitations.Respondent, however, introduced evidence tending to show that the communica-tion system was strictly a one-way system with a single microphone in Ellis' office,and further, that on the day in question, March 5, the dipping room was shut downand no operations were being conducted therein.Glen Grable, Respondent's pro-duction manager, and Ellis both testified that the communication system is strictlya one-way system with the single microphone in Grable's office.Additionally Rex T. Brown, a salesman and installation man for Brown Com-munications Company, testified that he installed the system in question and that itwas strictly a one-way system.There does appear to be some doubt about the dateof installation of the system but this appears due to some inexactness in Brown'smemory. I find that in describing the buzzing of the catheters and the sound ofemployees' voices as having been heard over the communication system whileshe was seated in Grable's office on March 5, Mayme Hess was either deceived, insome unaccountable way, or mistaken in this particular .3 In any event the evidenceclearly does not indicate by a preponderance that Respondent had any knowledgethatMayme Hess was engaged in concerted activities on behalf of the Union.In view of the lack of preponderating evidence establishing knowledge on the partof Respondent in this area I shall recommend dismissal of the complaint insofar asit alleges an unfair labor practice under Section 8(a) (3).2Mayme Hess had been promoted to the job of group leader in November 1959 and re-ceived a 10-cent per hour premium over the other dippersWhen reemployed in April1961 she was not paid the premium but it is not contended before me that any significanceattaches to this3As noted below I find \layme Hess credible in other material matters 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The violation of Section 8(a) (1)While it is the primary position of the General Counsel that Respondent hadknowledge of Mayme Hess' activities on behalf of the Union and was motivatedby antiunion considerations in her discharge, the complaint asserts as second causeof action that Respondent committed and unfair labor practice within the scope ofSection 8(a)(1) of the Act by discharging Mayme Hess for the reason that sheengaged in concerted activities for the purpose of collective bargaining and othermutual aid and protection. I am convinced from a careful appraisal of the recordin its totality that the evidence clearly preponderates in favor of the conclusionthat Mayme Hess was discharged on June 8, 1961, because of the concerted activitiesshe had engaged in in October 1960 and that by her June 8, 1961, discharge,Respondent again engaged in an act of interference, restraint, and coercion of therights of employees under the act.4This conclusion is reached not without considerable difficulty in extricating thetruth from a number of bitterly contested false leads.The Respondent asserts thatMayme Hess returned to work in April 1961 with the deliberate intention of gettingherself discharged and instituting a new unfair labor practice proceeding to be usedas a vehicle of coercing the Respondent to comply with the backpay provisions ofthe earlier adjudication.The Respondent further charges that in this scheme MaymeHess was aided, if not encouraged, by representatives of the Regional Office andthat in this matter she acted in collusion with Ellen Buehler, the inspector whoinspected catheters made by Mayme Hess.Respondent's officials have testified thatthey discharged Buehler on June 9 for falsifying records including records of thework performed by Mayme Hess.5 Buehler, present in the courtroom throughoutthe hearing, was not called to the stand.Also in support of its position in this regard Respondent elicited the admissionfrom Mayme Hess on the stand that she came back to work with the idea of gettingfiredIt appears from her redirect examination by the General Counsel on thispoint however, and I credit her in this regard, that she came back in good faithand honestly applied herself to her tasks. She was at an early stage given to under-stand by Ellis, however, that the Company took her back only because it had to andshe had in mind that Respondent's officials were so hostile to her that sooner or laterthey would find some pretext for her discharge.The key to the case is found, in my judgment, in the events occurring on the dayof her dischargeMayme Hess testified that on the afternoon of June 8 she wascalled into the office of her immediate supervisor, Grable, Ellis being present, andwas told by Grable that she had high scrap for 4 days and he was going to dismissher.According to her testimony, it was only as a more or less incidental thing thatEllismentioned that he had some catheters present which obviously should nothave been passed.The Respondent's testimony is that in fact she was dischargedfor the production of the defective catheters which Ellis had with him at thatdischarge interview and that excess scrap had nothing to do with her discharge.On the basis of my appraisal of the witnesses, I credit Mayme Hess where hertestimony conflicts with that of Grable and Ellis.Thus I credit her testimony thaton the occasion of the discharge interview, Grable spoke first and said that she hadhigh scrap for 4 days and he was going to dismiss her.6Grable, although he testifiedat length as to the procedures devised by Respondent and communicated to employ-ees to prevent split funnels and to the fact that approximately 100 catheters defectivebecause of split funnels were passed by the first inspector, Buehler, and ultimatelytraced back to Mayme Hess, completely failed to assert directly that he mentionedthe split funnel defects to Mayme Hess on the occasion of her discharge asthereason for the discharge.Furthermore, Ellis, although he testified very positively to predischarge discus-sions with Grable about split funnels attributable to Hess' failure to follow pro-cedure, also failed completely to testify that the split funnels were assigned to heron June 8 as the reason for the discharge. I find as a fact that on the occasion of'Since it is the discharge of June 8, 1961, complained of, the 6-month limitation of Sec-tion 10(b) is no bar herein although the evidentiary material showing the true roa,onfor the action taken on June 8, 1961, antedates the G-month periodParamount CapManufacturing Company,119 NLRB 785'Buehler was discharged on June 9, 1961, for passing split funnel catheters but I findthat Respondent did not know on June 8 that these were traceable to Hess.'It was stipulated by the parties that Mayme Hess' general scrap record was substan-tially better than that of Gloria Laing, the other dipper, who was not dischargedThusI find that the reason given her was, as even Respondent concedes, not the true reason forRespondent's action in discharging her. LATEX INDUSTRIES, INCORPORATED353her discharge, although Ellis had a large number of defective catheters present withhim, neither he nor Grable assigned Hess' discharge to her having produced thedefective catheters.Rather it appears that at that time, all that was known aboutthe catheters was that they had been improperly passed through the first inspection butthat at that time they could not be attributed to Hess on the basis of records ofrecords of production.Mayme Hess conceded that she did produce some split funnels.There is nodoubt, on the record herein, that a split funnel is a dangerous defect, potentiallyfatal, in a catheter, and it appears that when, notwithstanding Respondent's inspec-tion procedures, a catheter with a split funnel gets into the hands of a hospital, aconsequence can well be the cancellation of orders for further deliveries fromRespondent.?The procedure to be used and employed for the prevention of splitfunnels is carefully prescribed.Mayme Hess testified that she followed proceduresand still had some split funnels.GeraldineMcLennin's testimony that she alsooccasionally produced split funnels in her work, is of no substantial significance sincethe volume of her split funnels is not indicatedFrances Hensel, who observedMayme Hess failing to follow established procedure in the course of her dipping,conceded on cross-examination that her observations were limited to the timebefore April 1961.There is no doubt, however, that Mayne Hess produced some split funnels bothbefore and after April 1961 and that her extreme nervousness following her rein-statement in April 1961 could well have caused her to produce them in a greaternumber than she would otherwise do. I credit her testimony that she followedprocedures to the best of her ability and also her testimony that she was conscienti-ously trying but nervous following her reinstatementAs indicated above, the crucial question is whether Respondent discharged herbecause of poor workmanship or because of her participation in protected activities.As noted above Grable testified that Mayme Hess was discharged for making num-erous split funnels.He thought that her action in this regard was deliberate andasserted that after it went on for a couple of days, Respondent found out that thefirst inspector was passing them through inspection.Grable and Ellis inferred that thiswas a deliberate action on the part of Mayme Hess and the first inspector, EllenBuehler, to cause trouble.According to Grable, they discovered the derelictions inthis regard on June 7 and 8 by which time some of the improperly manufacturedcatheters had beengoingthrough the first inspection down through other inspectionsinto the shipping line for a period of weeks.He testified they found over a hundredsuch catheters and that by virtue of identifying marks on them they could be and weretraced back to Mayme Hess as the producer.He identified a quantity of catheters,produced in evidence at the hearing and numbering close to 200, as produced byMayme Hess during the first week of June.Grable further testified that on June 8, Respondent's finalinspector,Cora Metz,pointed out to him that they were having splitfunnelswhich was unusual at herstation; in fact Metz had not called his attention to split funnels before.Itwas Grable's positive testimony that the cathetersin evidenceat the hearing(which were the sameones, accordingto him, that Ellis had in his possession at thetime of the dischargeinterview of June 8)were produced during the first week ofJune 1961. It plainly appears, however, that under the production and inspectionscheduling,the defective catheters allegedly produced the first week of June andthereafter passed through first inspection by Ellen Buehler would not have cometo the attention of Grable or Ellis byJune8.This conclusion, drawn from the testi-mony and the records, is confirmedby the following interchange:Q. (By RECTOR.)How many splitfunnelswould you say that you made thelast few days that you were employed by this Company?A. (By HESS.)I wouldn'tknow.Q.Why?A. Thefirst inspectionsheet would show it andithasn't 8 comethrough yet.Q.We knowthat.[Emphasis supplied.]Reference should be made to the "Employee Warning Notice" inevidence as Re-spondent's Exhibit No. I and given to Mayme Hess at the time of her dischargeThenotice refers to her violation as having been one of "defective work" and the "re-marks" state:"This is yoursecondviolation of a major offense (Rule No. 3) whichconstitutes an intolerableoffense anddismissalas ofJune 8, 1961. It is signed byIt appears that one split funnel catheter traceable to Mayme Hess was discovered bya Rutland (Vermont) hospital resulting in a complaint to Respondent's distributorThiscomplaint was dated August 9, 1961, after Mayme Hess' discharge8 Obviously this should read "hadn't." 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDGrable and Ellis.Under Respondent's rules and regulations,in evidence as Respond-ent's Exhibit No. 5, offenses are grouped into minor, major, and intolerable.Twoviolations of a major rule constitute an intolerable offense and the rules provide thatemployees committing an intolerable offense are subject to dismissal.The referenceto rule No. 3 is to the major offense of "failure to perform work as directed."Whilethere is a separate major offense listed as major offense No. 4 which is "makingexcessive scrap"and rule No. 4 was not referred to in the warning notice of June 8,I find that the reference to rule No. 3 rather than to rule No. 4 does not on the recordherein necessarily militate against my finding that in fact excessive scrap was referredto by Grable as the reason for her discharge in their conversation on that day.Thereference to rule No. 3 was, I believe, entered on the notice because that was themost compendious of all listed violations.If in fact on June 8 the Respondent wasaware of the large number of defective catheters allegedly attributable to Mayme andintended to rely on them as a basis for discharge,it is inconceivable to me, particu-larly in view of the forceful declarations of Grable and Ellis that split funnels arevirtually inexcusable,that Respondent would not have relied upon one of the listedintolerable offenses.Respondent's brief has correctly analyzed the issue as one of the credibility ofMayme Hess. It has attacked her credibility on a number of grounds.ThusRespondent elicited her admission on cross-examination that she actually neverwas a member of the JAM, this supposedly contrary to the statements in hercharge.But the charge embraces also activities on behalf of the IAM,which she didunquestionably engage in.Respondent also seeks to make much of the fact thatalthough she could only state at the hearing at one stage of her cross-examinationthat she believed the charge to be true, yet in fact she signed the statements underthe penalties of perjury.But a good-faith belief is all that is required for signingof a charge.Respondent also attempted to impugn her credibility by refuting her denial con-cerning warnings received by her from officials of the Respondent which warningswere recorded on official forms; this attempt loses significance when it is recognized,as clearly appears from the evidence,that these written memorandums were in factnever shown to nor served upon Mayme Hess.With respect to the attack on her credibility based upon her admission at theclimax of cross-examination that she "came back to get fired,"itclearly appearson the appraisal of her testimonyin totothat she intended to acknowledge no morethan that at all times since her rehire she was under the apprehension that sooneror later she would be discharged.Gloria Laing's testimony that Mayme Hess toldher that the Labor Board told her to come back and get fired and not to quit doesnot establish that Mayme Hess came back with the deliberate purpose of gettingfired but only with the deliberate purpose of not quitting.In any event I do notfind Gloria Laing a credible witness where her testimony conflicts with MaymeHess.Iagree with Respondent that the case turns on Mayme Hess'credibility.Herdemeanor on the stand impressed me as that of a person telling the truth despite hernervosuness.There is no compelling reason for my deviating from my inclinationbased solely on her demeanor to credit her in all instances except that relative tothe communication system.There I do not believe that she lied, but I must find thatthe preponderance of evidence is not in favor of the General Counsel's position.In short,the case is one where Respondent apparently had a good reason fordischarge but was unaware of it and did not rely on it.The reason for the dischargecan only be found in the fact that she previously was a leader of concerted activityand Respondent never forgot it.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent found to constitute unfair labor practices as setforth in section III, above,occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantialrelation to trade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYIn view of the finding herein that Respondent has engaged in unfair labor practicesdefined in Section 8(a)(1) of the Act, it will be recommended that Respondentcease and desist therefrom and take such affirmative action as is necessary andappropriate to effectuate the policies of the Act. In view of the finding herein thatthe discharge of Mayme Hess on June 8, 1961,constituted an unfair labor practice, TEXAS GAS CORPORATION355,itwill be ordered as a necessary and appropriate remedy that Respondent offer herimmediate and full reinstatement to a position substantially equivalent to herformer position,without prejudice to her rights,and make her whole for any loss of"pay suffered as a result of her discharge on June 8, 1961, by payment to her of a.sum of money equal to that which she would have earned from that date to thedate of Respondent'soffer of such position less net interim earningsto be com-puted on a quarterly basis in the manner estabilshed by the Board in F.W. Wool-worth Company,90 NLRB 289. In view of the fact that Mayme Hess' production:of defective catheters appears to have been substantial, I believe that sound policyprecludes compulsory reinstatement in her former position of dipper.Her admittednervousness under Respondent's hostility can only mean a serious threat not only toRespondent's production but to public safety.Upon the basis of the foregoing findings of fact, and upon .the entire recordin this case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By discharging Mayme Hess for the reason that she engaged in concertedactivities looking to the mutual aid and protection of herself and of fellow em-ployees and to collective bargaining, Respondent has engaged in unfair labor prac-tices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.5.Respondent has not engaged in unfair labor practices under Section 8(a)(3)of the Act as alleged herein.[Recommendations omitted from publication.]Texas Gas CorporationandOil,Chemical and Atomic Work-ers International Union,Local4-243.Case No. 23-CA-1240.March 19, 1962DECISION AND ORDEROn November 17, 1961, Trial Examiner Paul Bisgyer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.The Respondent filed exceptions to theIntermediate Report, together with a supporting brief.A limitedexception was filed by the Charging Party, together with a brief insupport of the Intermediate Report.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record 2 andIThe Charging Party's sole exception relates to one sentence of the Intermediate Report,which the Charging Party contends varies from the evidence in the record.We find nomaterial variance and deny the Charging Party's exception.2Respondent's request for oral argument is denied, as the record and briefs fully setforth the Issues and positions of the parties.136 NLRB No. 38.641795-63-vol. 136-24